DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection
Applicant’s arguments, see pages 10 and 12-13, filed 3/31/22, with respect to claims 1-13 have been fully considered and are persuasive.  The 101 rejection of claims 1-13 has been withdrawn. 

112 Rejection
Applicant’s amendments have overcome the 112 rejection.

 103 rejection
	Applicants argues Veau fails to teach a comparison of the calculated pressure values and the measured pressure values, however the examiner respectfully disagrees.
Insofar as how the comparison step is structurally claimed, Veau teaches comparing modeled pressures to the measured pressures to ensure the model is accurate.  Applicant’s argue the type of model and the specifics of that model.  However, insofar as how the model and the comparison step are structurally recited, the check between what is measured and what is determined by the model taught in lines 159-160 of Veau reads on the claimed invention, as argued. As this check ensures accuracy of the model against the physical system it represents.  The disclosed check reads on the claimed comparison. The examiner suggests further defining applicant’s claimed model over the model disclosed in Veau or more details with respect to how the comparison occurs.
In addition, applicants incorrectly state the flow rate is determined solely from the model.  The argued coefficient, K is determined from the model.  Once the flow rate coefficient K has been determined, the physical characteristics and measured pressure values from the sensors are used to calculate the flow rate Q, see lines 16-172, thereby reading on the claimed invention.  The examiner would like to point out that the claim lacks any relationship between the comparison and the flow calculation and suggest further defining the relationship to ocercome the current art rejection.  
Lastly, because Veau is found to teach the comparison steps, applicants arguments directed toward Eryuerk and Liang et al. not curing the deficiencies of Veau are found moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veau Jose (FR 2978242A1) in view of Eryurek et al. (6,654,697).

	With respect to claim 1, Veau teaches a system for determining a coolant fluid flow rate (Q, lines 80-85) in a primary cooling loop of a nuclear reactor (lines 86-87), the system comprising: a processor unit (as indirectly taught for 3D modeling pipes of a cooling circuit); and a memory component (as indirectly taught), wherein the memory component (as indirectly taught) is configured to store primary cooling loop physical data (i.e. the 3D modeled geometry of a pipe at the elbow, line 104) defining one or more measurements (lines 114-120) of mechanical components (pipe and elbow, Fig. 1) of at least a portion of the primary cooling loop (lines 105-113), and wherein the memory component (as indirectly taught) is configured to store one or more instructions that, when executed by the processor unit (as indirectly taught), causes the processor unit (as indirectly taught) to: receive pressure data from a plurality of differential pressure sensors disposed within the primary cooling loop (lines 120-128); calculate a model of a fluid flow through the mechanical components (Fig. 1) of the at least portion of the primary cooling loop based at least in part on the primary cooling loop physical data (lines 137-149); compare (i.e. “one then check the convergence of the results”, lines 159-160) the pressure data from the plurality of differential pressure sensors (ensuring the pressures line up with the physical position of the sensors sensing the actual pressures, lines 159-160) with estimated pressure data derived from the model of the fluid flow rate (via the simulation) through the mechanical components (i.e. pipes, elbows, bends, etc.) of the at least portion of the primary cooling loop (as 3D modeled), and calculate the coolant fluid flow rate (Q, lines 167-174) in the primary cooling loop of the nuclear reactor (lines 86-87) from the pressure data from the plurality of differential pressure sensors (i.e. values measured from the pressure sensors, lines 167-172).
 Veau Jose remains silent regarding the step to calculate a statistical weighting of the pressure data from the plurality of differential pressure sensors based on the estimated pressure data derived from the model of the fluid flow rate and calculated the coolant fluid flow rate from the statistical weighting of the pressure data from the plurality of differential pressure sensors.
Eryurek et al. teaches a similar step of calculate a statistical weighting (W) of pressure data from a plurality of differential pressure sensors (i.e. sensed pressure values) based on an estimated pressure data derived from a model (i.e. a model of trained data derived from historical data, Col. 5 lines 13-41) of a fluid flow rate (via the trained model) and calculate (using a flow rate circuit 34) a coolant fluid flow rate (Col. 4 line 67 to Col. 5 line 12) from the statistical weighting of the pressure data from the plurality of differential pressure sensors..
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processor of Veau Jose et al. to include the calculation step as taught by Eryurek et al. because Eryurek et al. teaches such a modification allows for better diagnostic abilities during operation, thereby proving a better system for predicting maintenance while improving sensing reliability, Col. 1 lines 47-55.

With respect to claim 2, Veau teaches the system wherein the instructions to calculate the model (lines 137-149) of a fluid flow comprise algorithmic instructions (lines 137-149, which discloses the algorithmic instructions) for calculating a computational fluid flow dynamics model (lines 159-166) of the at least portion of the primary cooling loop.

With respect to claim 3, Veau teaches the system wherein the algorithmic instructions (lines 137-166) for calculating the computational fluid flow dynamics model (lines 159-166) are benchmarked against a sample primary cooling loop having known physical parameters and measured fluid flow (as found in Navier-Strokes equations and the turbulence model used to benchmark the simulation, lines 137-154).

With respect to claim 4, Veau teaches the system wherein the primary cooling loop physical data comprise one or more of: at least one measurement of an inner diameter (lines 117-119) of the at least one portion of the duct work comprising the at least portion of the primary cooling loop (Fig 1); and at least one measurement of a radius bend (lines 75-78 and 117-119) of at least one non-linear portion of the duct work comprising the at least portion of the primary cooling loop (Fig. 1).

With respect to claim 6, Veau teaches the system wherein the non-linear portion of the duct work comprises an elbow (3) having a radius bend of about 90° (as the bend in the elbow is about 90°, insofar as how “about” is structurally defined).

With respect to claim 7, Veau teaches the system wherein the physical data comprise data associated with one or more of the plurality of differential pressure sensors (lines 117-119).

With respect to claim 8, Veau teaches the system wherein the data associated with one or more of the plurality of differential pressure sensors (lines 117-119) comprises a location (lines 159-161) in the at least portion of the primary cooling loop of the one or more of the plurality of differential pressure sensors (lines 159-161).

With respect to claim 9, Veau teaches the system wherein the data associated with the location in the at least portion of the primary cooling loop of the one or more of the plurality of differential pressure sensors (lines 159-161) comprises one or more of a radial positioning on a non- linear portion of the primary cooling loop (i.e. the radial position of the sensors on the radius of the bend of the elbow).

With respect to claim 10, Veau teaches the system further comprising one or more input interfaces (i.e. as indirectly taught for inputting parameters, lines 137-138) and one or more output interfaces (i.e. a screen, lines 173-174).

With respect to claim 11, Veau teaches the system wherein the one or more input interfaces (i.e. as indirectly taught for inputting parameters, lines 137-138) is configured to receive the pressure data from the plurality of differential pressure sensors (lines 137-140).

With respect to claim 12, Veau teaches the system wherein the one or more input interfaces (i.e. as indirectly taught for inputting parameters, lines 137-138) is configured to receive the primary cooling loop physical data from a device operated by a user (i.e. a 3D modeling device operated by a user, lines 104-113).

With respect to claim 13, Veau teaches the system wherein the output interfaces (screen) are in data communication with one display device (i.e. the screen) configured to display one or more data associated with the model of the fluid flow (data related to the flow as it changes overtime) and the statistical weighting of the pressure data (as modified by Eryurek).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veau Jose (FR 2978242A1) in view of Eryurek et al. (6,654,697), as applied to claim 4, further in view of Liang et al. (2014/0189995).

With respect to claim 5, Veau Jose et al. as modified teaches all that is claimed in the above rejection of claim 4, but remains silent regarding wherein the physical data comprise measurements of the at least one portion of duct work comprising the at least portion of the primary cooling loop measured by one or more of a laser scanner or an ultrasonic sensor.
Liang et al. teaches a similar system that includes measurements of a portion of duct work comprising a at least portion of a primary cooling loop measured by one or more of a laser scanner [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Veau Jose et al. to include laser scanner for the physical measurements of the cooling loop, as taught by Liang et al. because Liang et al. teaches such laser measurements provide accurate measurements [0035] for analytical calculations, thereby improving the accuracy of the model taught in Veau Jose et al.. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853